DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending in the Amendment filed 11/19/2021, and claim 14 remains withdrawn.
The rejection of claims 1-13 and 15-20 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of Applicant’s amendment to independent claim 1. 
The prior art rejections of record are withdrawn in view of Applicant’s amendment to independent claim 1. 
However, claims 1-13 and 16-20 are rejected under 35 U.S.C. 103 in view of newly cited reference to Okabe et al. (US 20140345644 A1), as set forth below.
Claim 17 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited reference to Okabe et al. (US 20140345644 A1) discloses a method for cleaning reaction chamber using pre-cleaning process [Abstract, claims 1-6 and 10], comprising:
Claim 1.  A method for cleaning a reaction chamber after depositing an oxide, nitride, or oxynitride film on a substrate in a reaction chamber having interior surfaces on which oxide, nitride, or oxynitride is accumulated as a result of the deposition, said oxide, nitride, or oxynitride being selected from the group consisting of silicon oxide, silicon nitride, silicon oxynitride, metal oxide, metal nitride, and metal oxynitride, said method comprising: oxidizing or nitriding the oxide, nitride, or oxynitride 
2. The method according to claim 1, wherein the oxide, nitride, or oxynitride is silicon nitride or metal nitride and is nitrided in the pre-cleaning step by RF-excited plasma of a nitrogen-containing gas without an oxygen-containing gas. 
3. The method according to claim 1, wherein the oxide, nitride, or oxynitride is selected from the group consisting of silicon oxide, silicon oxynitride, metal oxide, and metal oxynitride, and is oxidized in the pre-cleaning step by RF-excited plasma of an oxygen containing gas. 
[0020] The unwanted deposits are constituted typically or mainly by compositions composing a film formed on a substrate by a deposition step. If the film is a nitride, the unwanted deposits may further comprise oxide or oxynitride since oxidization can easily occur during the deposition step. Merely as an example, if the film is a TiN film, the unwanted deposits may be constituted by TiN, TiO, TiCxHy, TiNCxHy, TiOCxHy, CxHy (x and y are integers), etc., wherein Ti may become a metal contaminant. Merely as an example, if the film is a TiO film, the unwanted deposits may be constituted by no, TiCxHy, TiOCxHy, CxHy (x and y are integers), etc., wherein Ti may become a metal contaminant. In the above, the carbon-containing elements such as TiOCxHy, TiNCxHy, etc, interfere with cleaning with a halide cleaning gas, thereby incompletely removing the unwanted deposits on the interior surfaces of the reaction chamber. Merely as an example, by oxidizing the oxygen-carbon-containing elements, the oxygen-carbon-containing elements can be converted to an oxide by the pre-cleaning step, which oxide can be removed by a halide cleaning gas by the cleaning step as illustrated below.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of cleaning a deposition process chamber using a halide cleaning gas, of Kato, to include a step of pre-cleaning a deposition process chamber before a chamber cleaning process using a halide cleaning gas, of Okabe, in order to remove carbon-containing elements that would otherwise interfere with cleaning with a halide cleaning gas and 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the type of the first film” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Claim 16, from which claim 17 depends, recites a first film, but does not indicate or provided antecedent basis for a “type of the first film”, which renders the claim unclear as whether there is more than one type of first film. 
Additionally, the term "type" in claim 17 is a relative term which renders the claim indefinite.  The term "type" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, “type” could be in reference to any property of the film, i.e., porosity, thickness, etc. 
For purposes of examination, the limitation “the type of the first film” has been interpreted as “the composition of the first film”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20100167541 A1), in view of Okabe et al. (US 20140345644 A1).
1.    Kato discloses a method of cleaning a film forming apparatus conducted after a film forming process by supplying a source gas (nozzle 233a) and a reaction gas (nozzle 233b) [para. 0033] reactive with the source gas to produce a reaction product into a processing container to form a film of the reaction product on a substrate [Abstract], the method comprising:
performing the film forming process of depositing a first film in the processing container [para. 0044] and a second film in a source gas nozzle 232a supplying the source gas into the processing container, the first film (silicon film) and the second film (silicon nitride) being different from each other [para. 0089-90];
performing, after the film forming process [para. 0091-95; Fig. 3, Step 1], a first cleaning process by supplying a first cleaning gas having an etching selection ratio of the second film to the first film that is greater than 1 from the source gas nozzle into the processing container so as to etch and remove the second film deposited in the source gas nozzle [para. 0070-71, “ClF3 gas”; Fig. 4, Step 12]; and
performing, after the first cleaning process is terminated, a surface control process of supplying an additional gas supplied into the processing container in a state in which the supply of the first cleaning gas is terminated,
wherein in the surface control process, if the first film is an oxide film, an oxygen containing gas is elected as the additional gas, and if the first film is a nitride film, a nitrogen containing gas is selected as the additional gas.
Kato is directed to cleaning supply nozzles and chambers after deposition processes including forming films comprising silicon nitride, silicon oxide, titanium nitride, and titanium oxide [para. 0121]. Kato further teaches that the cleaning gases include at least one gas selected from the group consisting of nitrogen trifluoride (NF.sub.3) gas, fluorine ( F.sub.2) gas, hydrogen fluoride (HF) gas, chlorine ( Cl.sub.2) gas, and boron trichloride (BCl.sub.3) [para. 0123].
Kato teaches that after the first cleaning process (nozzle cleaning process, Fig. 4) is terminated, and the supply of the first cleaning as is terminated [Fig. 4, Step 13; para. 0073], the process continues to a method of cleaning the inside of the process chamber [para. 0074-78; Fig. 5]. 
Kato therefore fails to explicitly disclose:
performing, after the first cleaning process is terminated, a surface control process of supplying an additional gas supplied into the processing container in a state in which the supply of the first cleaning gas is terminated,
wherein in the surface control process, if the first film is an oxide film, an oxygen containing gas is elected as the additional gas, and if the first film is a nitride film, a nitrogen containing gas is selected as the additional gas.
However, Okabe discloses a method for cleaning reaction chamber using pre-cleaning process [Abstract, claims 1-6 and 10], comprising:
[0019] As described above, in some embodiments, provided is a method for cleaning a reaction chamber after depositing an oxide, nitride, or oxynitride film on a substrate in a reaction chamber having interior surfaces on which oxide, nitride, or oxynitride is accumulated as a result of the deposition, said oxide, nitride, or oxynitride being selected from the group consisting of silicon oxide, silicon nitride, silicon oxynitride, metal oxide, metal nitride, and metal oxynitride, wherein the method comprises: (i) oxidizing or nitriding the oxide, nitride, or oxynitride accumulated on the interior surfaces of the reaction 
[0020] The unwanted deposits are constituted typically or mainly by compositions composing a film formed on a substrate by a deposition step. If the film is a nitride, the unwanted deposits may further comprise oxide or oxynitride since oxidization can easily occur during the deposition step. Merely as an example, if the film is a TiN film, the unwanted deposits may be constituted by TiN, TiO, TiCxHy, TiNCxHy, TiOCxHy, CxHy (x and y are integers), etc., wherein Ti may become a metal contaminant. Merely as an example, if the film is a TiO film, the unwanted deposits may be constituted by no, TiCxHy, TiOCxHy, CxHy (x and y are integers), etc., wherein Ti may become a metal contaminant. In the above, the carbon-containing elements such as TiOCxHy, TiNCxHy, etc, interfere with cleaning with a halide cleaning gas, thereby incompletely removing the unwanted deposits on the interior surfaces of the reaction chamber. Merely as an example, by oxidizing the oxygen-carbon-containing elements, the oxygen-carbon-containing elements can be converted to an oxide by the pre-cleaning step, which oxide can be removed by a halide cleaning gas by the cleaning step as illustrated below.
[0021] Pre-cleaning step: TiOCxHy +  O.sub.2 [Wingdings font/0xE0]TiO 
[0022] Cleaning step: TiO + NF.sub.3. [Wingdings font/0xE0] TiF (dissociate) 
[0023] If the unwanted deposits are constituted by a nitride, merely as an example, by nitriding the nitrogen-carbon-containing elements, the nitrogen-carbon-containing elements can be converted to a nitride by the pre-cleaning step, which nitride can be removed by a halide cleaning gas by the cleaning step as illustrated below. 
[0024] Pre-cleaning step: TiNCxHy + N.sub.2. [Wingdings font/0xE0] TiN 
[0025] Cleaning step: TiN + NF.sub.3 [Wingdings font/0xE0] TiF (dissociate)
	1. A method for cleaning a reaction chamber after depositing an oxide, nitride, or oxynitride film on a substrate in a reaction chamber having interior surfaces on which oxide, nitride, or oxynitride is 
2. The method according to claim 1, wherein the oxide, nitride, or oxynitride is silicon nitride or metal nitride and is nitrided in the pre-cleaning step by RF-excited plasma of a nitrogen-containing gas without an oxygen-containing gas. 
3. The method according to claim 1, wherein the oxide, nitride, or oxynitride is selected from the group consisting of silicon oxide, silicon oxynitride, metal oxide, and metal oxynitride, and is oxidized in the pre-cleaning step by RF-excited plasma of an oxygen containing gas. 
4. The method according to claim 1, wherein the deposited film is a metal oxide, metal nitride, or metal oxynitride film. 
5. The method according to claim 4, wherein the metal is a transition metal. 
6. The method according to claim 5, wherein the transition metal is Ti.
10. The method according to claim 1, wherein the oxygen- or nitrogen-containing gas used in the pre-cleaning step is at least one gas selected from the group consisting of N.sub.2, NH.sub.3, O.sub.2, O.sub.3, CO.sub.2, and N.sub.2O.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of cleaning a deposition process chamber using a halide cleaning gas, of Kato, to include a step of pre-cleaning a deposition process chamber before a chamber cleaning process using a halide cleaning gas, of Okabe, in order to remove carbon-containing elements that would otherwise interfere with cleaning with a halide cleaning gas and result in incompletely removing the unwanted deposits on the interior surfaces of the reaction chamber, as taught by Okabe [para. 0020].

3.    Modified Kato discloses the method of claim 1, wherein during the film forming process, a supply of an inert gas from the source gas nozzle is started prior to starting the supply of the source gas [para. 0049]. 
Here, Kato discloses the flow of inert gas via nozzle 233a, which is initiated simultaneously with the DCS source gas [para. 0033, 0049], can be continued through Step 4 [Fig. 3, para. 0048-58], and upon repeating steps 1-4 would already be initiated before flowing DCS/source gas for the second cycle step 1 [para. 0049]. 
4.    Modified Kato discloses the method of claim 1, wherein during the film forming process the source gas and an inert gas are simultaneously supplied from the source gas nozzle when supplying the reaction gas [para. 0033, 0049].
5.    Modified Kato discloses the method of claim 4, wherein a flow rate of the inert gas is larger than a flow rate of the source gas [para. 0051, “interrupt supply of DCS”]. 
Here, Kato does not explicitly disclose the flow ratio of inert gas in Step 1 as it is mixed with DCS gas, which is at a flow rate of 0.1 slm to 10 slm [para. 0049]. However, within the deposition cycle, Kato does disclose a step of interrupting the supply of DCS while continuing the flow of inert [para. 0051]—which meets the claim limitation of a flow rate of inert gas is larger than a flow rate of the source gas. 
6.    Modified Kato discloses the method of claim 1, wherein during the film forming process, an inert gas is constantly supplied from the source gas nozzle [Fig. 3, para. 0048-58].
7.    Modified Kato discloses the method of claim 2, wherein the inert gas is supplied from an upstream side of the source gas [para. 0049; Fig. 8]. 

9.    Modified Kato discloses the method of claim 1, wherein the first cleaning process is performed each time the film forming process is performed at a predetermined multiple times [para. 0089].
10.    Modified Kato discloses the method of claim 1, wherein the source gas is a silicon containing gas [para. 0122, “silicon (SI)-containing gas”; Okabe, Abstract, “silicon oxide, silicon nitride”],
the reaction gas is an oxidizing gas [para. 0122, “besides a nitrogen (N)-containing gas, gas such as an oxygen (O)-containing gas may be used as a process gas”], and
the first cleaning gas is a gas selected from a group consisting of F2, Cl2, NF, and CIF3 [para. 0070-71, “ClF3 gas”; para. 0123, “gas including at least one gas selected from the group consisting of nitrogen trifluoride (NF.sub.3) gas, fluorine (F.sub.2) gas, hydrogen fluoride (HF) gas, chlorine (Cl.sub.2) gas, and boron trichloride (BCl.sub.3) gas may be used as a cleaning gas.”].
11.    Modified Kato discloses the method of claim 10, wherein the additional gas supplied in the surface control process is a process of supplying an oxygen containing gas into the processing container [Okabe, claim 3, “oxygen containing gas”].
12.    Modified Kato discloses the method of claim 1, wherein the source gas is a silicon containing gas [para. 0122, “silicon (SI)-containing gas”; Okabe, Abstract, “silicon oxide, silicon nitride”],
the reaction gas is a nitriding gas [para. 0041, “ammonia”], and
the first cleaning gas is a gas selected from a group consisting of F2, Cl2, NF, and CIF3 [para. 0070-71, “ClF3 gas”; para. 0123, “gas including at least one gas selected from the group consisting of nitrogen trifluoride (NF.sub.3) gas, fluorine (F.sub.2) gas, hydrogen fluoride (HF) gas, chlorine (Cl.sub.2) gas, and boron trichloride (BCl.sub.3) gas may be used as a cleaning gas.”].

16. Modified Kato discloses the method of claim 1, further comprising: 
performing, after the surface control process is terminated [Okabe, claim 1] a second cleaning process by supplying a second cleaning gas into the processing container so as to etch and remove the first film deposited in the processing container [Kato, Fig. 5, Step 21; para. 0085; Okabe, claim 1].
17. Modified Kato discloses the method of claim 16, wherein the second cleaning process includes selecting the second cleaning gas depending on the type of the first film [Kato, para. 0083, “silicon nitride film (unnecessary silicon nitride film to be removed) accumulated in the process chamber 201 during the film-forming process is brought into reaction with ClF.sub.3 supplied in Step 21”].
18. Modified Kato discloses the method of claim 16, wherein the source gas is a silicon containing gas [para. 0122, “silicon (SI)-containing gas”; Okabe, Abstract, “silicon oxide, silicon nitride”],
the reaction gas is one selected from a group consisting of a nitriding gas and an oxidizing gas [para. 0122, “besides a nitrogen (N)-containing gas, gas such as an oxygen (O)-containing gas may be used as a process gas”],
the first cleaning gas includes a gas selected from a group consisting of F2, Cl2, NF, and CIF3 [para. 0070-71, “ClF3 gas”; para. 0123, “gas including at least one gas selected from the group consisting of nitrogen trifluoride (NF.sub.3) gas, fluorine (F.sub.2) gas, hydrogen fluoride (HF) gas, chlorine (Cl.sub.2) gas, and boron trichloride (BCl.sub.3) gas may be used as a cleaning gas.”], and
the second cleaning gas is a gas selected from a group consisting of HF, F2, H2 and NF3 [para. 0123, “gas including at least one gas selected from the group consisting of nitrogen trifluoride (NF.sub.3) gas, fluorine ( F.sub.2) gas, hydrogen fluoride (HF) gas, chlorine (Cl.sub.2) gas, and boron trichloride (BCl.sub.3) gas may be used as a cleaning gas.”; Okabe, para. 0021-25, “NF.sub.3” ].

Here, it would be obvious to include the pre-cleaning process, of Okabe, before each repeated chamber cleaning process, of Kato, in order to remove carbon-containing elements that would otherwise interfere with cleaning with a halide cleaning gas and result in incompletely removing the unwanted deposits on the interior surfaces of the reaction chamber, as taught by Okabe [para. 0020].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20100167541 A1) in view of Okabe et al. (US 20140345644 A1), as applied to claims 1-13, 16-18 and 20 above, and further in view of Takahashi et al. (US20010055738 A1).
19. Modified Kato discloses the method of claim 16, wherein the source gas is a metal containing gas [para. 0122, “metal element-containing gas”; Okabe, claim 1],
the reaction gas is one selected from a group consisting of a nitriding gas and an oxidizing gas [para. 0122, “besides a nitrogen (N)-containing gas, gas such as an oxygen (O)-containing gas may be used as a process gas”], 
the first cleaning gas is a gas selected from a group consisting of F2, Cl2, NF3, and CIF3 [para. 0070-71, “ClF3 gas”; para. 0123, “gas including at least one gas selected from the group consisting of nitrogen trifluoride (NF.sub.3) gas, fluorine ( F.sub.2) gas, hydrogen fluoride (HF) gas, chlorine ( Cl.sub.2) gas, and boron trichloride (BCl.sub.3) gas may be used as a cleaning gas.”].

the second cleaning gas is HCl.
However, Takahashi discloses a method of cleaning a deposition chamber [Abstract], comprising:
Under such conditions, instead of a silicone oxide film and a silicon nitride film which are conventionally used, as materials having better insulating properties and electrical characteristics such as a dielectric constant, metallic oxide films, for example, a tantalum oxide film (Ta 2O5) and a composite metallic oxide film having a larger dielectric constant than the tantalum oxide film, for example, SrTiO3 (hereinafter referred to as STO) and BaxSri-xTiO3 (hereinafter referred to as BSTO) have been studied. [para. 0005];
Simple dry cleaning requiring no long processing time is developed for flowing cleaning gas such as ClF3, HCL, C12, NF3, or F2 in the state that the treatment vessel is kept assembled and for removing an unnecessary film. [para. 0007];
However, in the case of forming composite metallic oxide films such as STO or BSTO aforementioned which have been studied recently or new metallic oxide films, there is a case that such an unnecessary film cannot be removed fully. [para. 0009];
Cleaning gas introduced from the cleaning gas introduction tube 113, for example, hydrochloric (HCl) gas and nitrogen (N2) gas as diluent gas are fed in the inner tube 103 into the reaction tube 102. [para. 0076].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the halide-based cleaning gas for removing metallic films from film deposition chambers, of modified Kato, to include the halide-based cleaning gas hydrochloric acid for removing metallic films from film deposition chambers, of Takahashi, in order to fully remove metallic films, as taught by Takahashi [para. 0076; Abstract] and because hydrochloric acid is as known alternative to the halide- cleaning gases utilized by modified Kato for the purpose of removing metallic films [Takahasi, para. 0007; Kato, para. 0122; Okabe, para. 0021-25, “NF.sub.3”].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show conventional methods for cleaning deposition chambers and/or deposition gas supply nozzles and equipment [Abstracts]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        
/DUY VU N DEO/Primary Examiner, Art Unit 1713